848 F.2d 43
SCHIAVONE CONSTRUCTION CO., a New Jersey Corporation,Plaintiff-Appellant,v.Tulia MEROLA, as Administratrix of the Estate of MarioMerola;  and the District Attorney for the Countyof the Bronx, New York, Defendants-Appellees.
No. 1190, Docket 88-7162.
United States Court of Appeals,Second Circuit.
Argued May 27, 1988.Decided June 9, 1988.

Theodore W. Geiser, Roseland, N.J., for plaintiff-appellant.
Alan G. Krams, New York City, Asst. Corp. Counsel (Peter L. Zimroth, Corp. Counsel, Leonard Koerner, Fay Leoussis, Asst. Corp. Counsels, of counsel), for defendants-appellees.
Before FEINBERG, Chief Judge, NEWMAN and PRATT, Circuit Judges.
PER CURIAM:


1
Plaintiff appeals from a judgment of the United States District Court for the Southern District of New York, Leonard B. Sand, J., dismissing plaintiff's complaint brought under 42 U.S.C. Sec. 1983 and holding that plaintiff's acquittal in the underlying criminal proceedings precluded recovery of the extra expenses borne by plaintiff in its efforts to neutralize defendant's prejudicial pretrial statements.  The judgment of the district court is affirmed for the reasons given by Judge Sand in his opinion reported at 678 F. Supp. 64 (S.D.N.Y.1988).